Title: Robert M. Patterson to James Madison, 5 July 1830
From: Patterson, Robert M.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia
                                
                                July 5th, 1830.
                            
                        
                        
                        The two last Saturdays were fixed upon, by Mrs. Patterson and myself, to pay you a visit at Montpelier. We
                            have to regret that we were deprived of this pleasure, on both occasions, by the excessive heat. As we cannot return from
                            your house to the University before the third day, it is only by leaving here on Saturday that I can make this visit
                            without interrupting my college duties. During the vacation, this difficulty will not be in our way, and then we hope to
                            be able to make you the visit we have so long been promising ourselves.
                        One of our objects in seeing you now, was to ask Mrs Madison and yourself to stay at our Pavilion during the
                            Session of the Board. You have at your disposal the room which you occupied when last here.— We know that another
                            arrangement has been projected by Mr. Randolph, but as we believe that it will be in our power to afford you an
                            accommodation more nearly approaching to the comforts of your own home, we have ventured to make this invitation. I am sure
                            it is unnecessary to say, how much we should feel honoured and gratified by receiving you as our guests.
                        Mrs. Patterson presents her kind regards to Mrs. Madison and yourself. I am, dear Sir, with the greatest
                            respect, Your Obedient Servant &c.
                        
                            
                                R. M. Patterson.
                            
                        
                    Mrs. Dunglision is recovering from her Severe attack, but is not yet able to leave her Chamber.